Beck, J.
The court below did not err in refusing to grant an injunction in this case.

Judgment affirmed.


All the Justices concur.

At the hearing, after the plaintiff had introduced in evidence the verified petition, the defendant demurred orally to the petition, contending that the rights given to plaintiff in the third paragraph of the original contract, to compel the removal of defendant’s tracks, were all the rights it had, and inasmuch as plaintiff, in giving the said notice, failed to point out another route on its property to which the tracks should be removed, in accordanc® with the third paragraph of the contract, the defendant was still acting within its rights under the contract, and that no injunction should issue. The court sustained the contention of the defendant company, and refused to grant the injunction prayed for. The plaintiff excepted.
J. Branham, John W. & G. E. Maddox, and King, Spalding & Little, for plaintiff,
cited Ga. R. 20/735; 79/31; 34/281; 69/592; 70/160; 2/257; 75/849; 74/581; 129 U. S. 643.
Dean Dean, for defendant,
cited Civil Code, §§3132-3.